 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VENCIL GREEN,                                      No. 2:19-CV-0109-WBS-DMC-P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    NASARIA CHAMBERLAIN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to
18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s complaint (ECF No. 1). Plaintiff
19   alleges violations of his Eighth, First, and Fourteenth Amendment rights.
20                  On July 23, 2019, the court issued a screening order addressing the sufficiency of
21   plaintiff’s allegations. See ECF No. 12. In that order, the court concluded plaintiff’s complaint
22   alleges sufficient facts to proceed against defendants Stein, Reynolds, Chamberlain, Bennett,
23   Early, and Tozi on his claims of retaliation in violation of the First Amendment. See id. at 5. The
24   court found the remainder of plaintiff’s allegations insufficient to state any other claims against
25   any other defendants, but provided plaintiff an opportunity to file a first amend to cure the defects
26   identified by the court. See id. at 16. On July 31, 2019, plaintiff filed a notice declining to file a
27   ///
28   ///
                                                         1
 1   first amended complaint and seeking to proceeds instead of the cognizable claims presented in the

 2   original complaint. See ECF No. 13. By separate order, the court has directed plaintiff to submit

 3   documents necessary for service of the original complaint on defendants Stein, Reynolds,

 4   Chamberlain, Bennett, Early, and Tozi. The court herein recommends dismissal of all other

 5   claims and defendants.

 6                 In the July 23, 2019, screening order, the court summarized plaintiff’s allegations

 7   and claims as follows:

 8                                  Plaintiff names the following as defendants: (1) Nasaria
                   Chamberlain, a prison superintendent; (2) Lori Stein, a supervisor of the
 9                 Prison Industry Authority (PIA); (3) Charlotte Reynolds, a prison
                   superintendent; (4) Phillip Earley, a PIA administrator; (5) Brad Smith, a
10                 PIA administrator; (6) T. Tozi, a prison superintendent; (7) D. Conlon, a
                   correctional officer; (8) R. Bennett, a correctional officer; (9) J. Lizarraga,
11                 the prison warden; (10) K. Rogers, a correctional lieutenant; (11) C.
                   Heintscel, a correctional captain; (12) J. Feltner, a correctional sergeant;
12                 (13) M. Voong, Chief of the CDCR Third Level Appeals; and (14) R.
                   Roy, as associate prison warden. Plaintiff alleges the following:
13                                  In October 2017, Plaintiff informed his work supervisor,
                   Defendant Stein, that his broken chair caused him pain. See ECF No. 1, p.
14                 7. Defendant Stein ignored Plaintiff’s concerns. Plaintiff then filed a
                   grievance with the prison and a report with the Department of Industrial
15                 Relations, Division of Occupational Safety and Health. Defendant Stein,
                   shortly thereafter, filed a false Rules Violation Report (RVR) and admitted
16                 it was in response to Plaintiff’s grievance. See id. at 7-8, 21.
                                    A few days later, Defendant Earley interviewed Plaintiff
17                 about the grievance but later “disappeared.” See id. at 10. Defendant
                   Earley’s disappearance obstructed Plaintiff’s ability to appeal his
18                 grievances in violation of California Code of Regulations. See id. Not
                   until Plaintiff’s wife wrote a citizens complaint did Defendant Lizarraga
19                 urge Defendant Earley to process Plaintiff’s grievances. See id.
                                    In December, Defendant Chamberlain submitted a falsified
20                 RVR after telling Plaintiff she was tired of his grievances. See id. at 10-
                   11. Shortly thereafter, Plaintiff reported Defendant Chamberlain to
21                 Defendant Conlon for shoving Plaintiff’s desk at work. See id. at 12.
                   Defendants Tozi and Earley heard Plaintiff’s grievance but took no action.
22                 See id. The following day, Defendants Chamberlain and Conlon asked to
                   meet with Plaintiff, but he refused. See id. at 13-14. Defendant Conlon
23                 attempted to provoke Plaintiff by calling him a rapist in front of other
                   inmates. See id. at 14. Other inmates also witnessed Defendant Conlon
24                 coaching Defendant Chamberlain on the computer. See id. Plaintiff
                   alleges the two conspired to retaliate by falsifying another RVR. See id.
25                                  Because of the false RVRs, Plaintiff could not return to his
                   previous work assignment. See id. at 15. Defendant Earley assigned
26                 Plaintiff to a new job allegedly in violation of the California Code of
                   Regulations. See id. On his first day of work, his new supervisor,
27                 Defendant Reynolds, told Plaintiff not to file grievances. See id. at 16.
                   Plaintiff later heard Defendant Reynolds tell another inmate that Plaintiff
28                 had snitched on Defendant Reynolds. See id. Plaintiff alleges Defendant
                                                        2
 1   Reynolds was having an illicit sexual relationship with another inmate,
     Hersey, for whom she was smuggling in heroin and cellphones. See id.
 2   Plaintiff filed a grievance against Defendant Reynolds’s illicit activity and
     asserting she was deliberately indifferent to his safety by labeling him a
 3   snitch. See id. at 17. Defendant Reynolds falsified a work report shortly
     after that. See id. On June 13, Defendant Reynolds verbally accosted
 4   Plaintiff, during which time she again called Plaintiff a “snitch” in front of
     other inmates. See id. at 18. Defendant Reynolds filed an RVR in which
 5   she falsified Defendant Bennett’s presence at the scene of the altercation.
     See id. In return, Plaintiff filed a grievance against Defendant Reynolds
 6   and her supervisors, Defendant Tozi and Defendant Smith. See id.
                      Before Plaintiff’s disciplinary hearing regarding the June
 7   13 incident, Plaintiff asked Defendant Bennett to appear on his behalf and
     testify that he was not present during the altercation, contrary to Defendant
 8   Reynolds’s RVR. See id. at 18-19. Defendant Bennett told Plaintiff he
     should not have reported Defendant Reynolds’s sexual relationship with
 9   inmate- Hersey. See id. at 19. At Plaintiff’s disciplinary hearing,
     Defendant Bennett allegedly lied and testified that he was present during
10   the June 13 incident. See id. The disciplinary committee found Plaintiff
     guilty and restricted him from his work assignment. See id.
11                    Based on these factual allegations, Plaintiff raises the
     following claims: (1) Defendants violated his First Amendment rights by
12   retaliating against Plaintiff for filing grievances and by failing to intervene
     in the unconstitutional acts of their subordinates; (2) Defendants’
13   retaliations resulted in various violations of Plaintiff’s Fourteenth
     Amendment right to due process; (3) Defendants were deliberately
14   indifferent to his safety in violation of his Eighth Amendment rights; and
     (4) Defendant Earley violated the California Code of Regulations by
15   interfering with Plaintiff’s appeals process and impermissibly transferring
     Plaintiff’s work assignment.
16
     ECF No. 12, pgs. 2-4.
17

18   As to plaintiff’s claims against defendant Conlon, the court stated:

19                    In order to state a claim under 42 U.S.C. § 1983 for
     retaliation, the prisoner must establish that he was retaliated against for
20   exercising a constitutional right, and that the retaliatory action was not
     related to a legitimate penological purpose, such as preserving institutional
21   security. See Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir. 1994) (per
     curiam). In meeting this standard, the prisoner must demonstrate a
22   specific link between the alleged retaliation and the exercise of a
     constitutional right. See Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir.
23   1995); Valandingham v. Bojorquez, 866 F.2d 1135, 1138-39 (9th Cir.
     1989). The prisoner must also show that the exercise of First Amendment
24   rights was chilled, though not necessarily silenced, by the alleged
     retaliatory conduct. See Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir.
25   2000), see also Rhodes v. Robinson, 408 F.3d 559, 569 (9th Cir. 2005).
     Thus, the prisoner plaintiff must establish the following in order to state a
26   claim for retaliation: (1) prison officials took adverse action against the
     inmate; (2) the adverse action was taken because the inmate engaged in
27   protected conduct; (3) the adverse action chilled the inmate’s First
     Amendment rights; and (4) the adverse action did not serve a legitimate
28   penological purpose. See Rhodes, 408 F.3d at 568.
                                         3
 1                                  As to the chilling effect, the Ninth Circuit in Rhodes
                    observed: “If Rhodes had not alleged a chilling effect, perhaps his
 2                  allegations that he suffered harm would suffice, since harm that is more
                    than minimal will almost always have a chilling effect.” Id. at n.11. By
 3                  way of example, the court cited Pratt in which a retaliation claim had been
                    decided without discussing chilling. See id. This citation is somewhat
 4                  confusing in that the court in Pratt had no reason to discuss chilling
                    because it concluded that the plaintiff could not prove the absence of
 5                  legitimate penological interests. See Pratt, 65 F.3d at 808-09.
                    Nonetheless, while the court has clearly stated that one of the “basic
 6                  elements” of a First Amendment retaliation claim is that the adverse action
                    “chilled the inmates exercise of his First Amendment rights,” id. at 567-
 7                  68, see also Resnick, 213 F.3d at 449, the comment in Rhodes at footnote
                    11 suggests that adverse action which is more than minimal satisfies this
 8                  element.

 9                                 ***

10                                   It is unclear if Plaintiff intends to allege First or Eighth
                    Amendment claims against Defendant Conlon. Plaintiff states, after his
11                  verbal altercation with Defendant Chamberlain over grievances,
                    Defendant Conlon said, “[I] told [you] to stop filing grievances.” See ECF
12                  No. 1, p. 14. In the same interaction, Plaintiff claims Defendant Conlon
                    falsely called Plaintiff a rapist in front of other inmates. See id. To the
13                  extent Plaintiff intends to allege a retaliation claim against Defendant
                    Conlon for calling him a rapist, Plaintiff fails to state a claim. Since this
14                  act did not chill Plaintiff’s right to file grievances, he must show a harm
                    that is more than minimal. Plaintiff, however, has failed to establish any
15                  harm resulting from being called a rapist. Because there is insufficient
                    harm alleged to compensate for the lack of the chilling effect, Plaintiff
16                  fails to state a valid claim against Defendant Conlon.

17                  ECF No. 12, pgs. 4-6.

18                  Next regarding the liability of supervisory defendants, the court concluded the

19   complaint states cognizable retaliation claims against defendants Early and Tozi. See id. at 7-8.

20   The court, however, concluded the complaint is insufficient as against defendants Smith, Rogers,

21   Heintscel, Voong, Roy, Lizarraga, and Feltner. See id. at 6-9. The court addressed plaintiff’s

22   claims against these defendants as follows:

23                                  Plaintiff alleges supervisory Defendants Tozi, Earley,
                    Smith, Rogers, Heintscel, Voong, Roy, Lizarraga, and Feltner, through
24                  Plaintiff’s complaints and grievances, had knowledge of Defendant
                    Chamberlain’s and Reynolds’s retaliatory conduct but failed to intervene.
25                  See id. at 20. Supervisors are generally not liable under § 1983 for the
                    actions of their employees. See Taylor v. List, 880 F.2d 1040, 1045 (9th
26                  Cir. 1989) (holding that there is no respondeat superior liability under §
                    1983). A supervisor is only liable for the constitutional violations of
27                  subordinates if the supervisor participated in or directed the violations.
                    See id. Supervisory personnel who implement a policy so deficient that
28                  the policy itself is a repudiation of constitutional rights and the moving
                                                       4
 1         force behind a constitutional violation may, however, be liable even where
           such personnel do not overtly participate in the offensive act. See Redman
 2         v. Cnty of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc).
           Liability, however, can also arise from a supervisor’s inaction. “A
 3         supervisor can be liable in his individual capacity for his own culpable
           action or inaction in the training, supervision, or control of his
 4         subordinates; for his acquiescence in the constitutional deprivation; or for
           conduct that showed a reckless or callous indifference to the rights of
 5         others.” Starr v. Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (quoting
           Watkins v. City of Oakland, 145 F.3d 1087, 1093 (9th Cir. 1998) (internal
 6         alteration and quotation marks omitted))
                           When a defendant holds a supervisory position, the causal
 7         link between such defendant and the claimed constitutional violation must
           be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.
 8         1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and
           conclusory allegations concerning the involvement of supervisory
 9         personnel in civil rights violations are not sufficient. See Ivey v. Board of
           Regents, 673 F.2d 266, 268 (9th Cir. 1982). “[A] plaintiff must plead that
10         each Government-official defendant, through the official’s own individual
           actions, has violated the constitution.” Iqbal, 662 U.S. at 676.
11
                          ***
12
                            . . .Plaintiff fails to sufficiently raise a claim against
13         Defendant Smith. Plaintiff appears to allege a duty to intervene against
           Defendant Smith solely based on his status as Defendant Chamberlain’s
14         supervisor. See id. at 18. This is insufficient to state a claim against
           Defendant Smith. There are no allegations that Defendant Smith knew of
15         Plaintiff’s grievances or personally participated in the violation of
           Plaintiff’s constitutional rights. Thus, Plaintiff’s claim against Defendant
16         Smith cannot pass screening.
                            Turning next to Defendants Rogers, Heintscel, Voong, and
17         Roy. Plaintiff’s first and only allegation related to these Defendants
           asserts liability for having knowledge of their subordinates’
18         unconstitutional conduct. See id. at 20. These allegations, however, are
           vague and conclusory. The complaint provides no additional facts to
19         support an inference of knowledge on behalf of these Defendants. The
           Court cannot infer, by their supervisory status alone, that Defendants knew
20         of Plaintiff’s complaints and grievances. Furthermore, the complaint does
           not allege Defendants promulgated unconstitutional prison customs or
21         policies. Because Plaintiff fails to allege how Defendants’ personal
           conduct violated his rights, Plaintiff has failed to state a cognizable claim.
22                          As to Defendant Lizarraga, Plaintiff only alleges Defendant
           Lizarraga knew of the ongoing “corruption” at Mule Creek, including
23         Defendant Earley’s obstruction to Plaintiff’s appeal’s process, and did
           nothing. See id. at 10. However, Plaintiff’s complaint concedes
24         Defendants Lizarraga pushed Defendant Earley to process Plaintiff’s
           complaint after the six-month delay. See id. Thus, this Court cannot
25         agree that Plaintiff’s vague assertion of corruption sufficiently alleges
           Defendant Lizarraga acquiesced to the alleged unconstitutional conduct of
26         his subordinates. Beyond this, Plaintiff fails to show Defendant Lizarraga
           personally participated or directed unconstitutional policies or conduct of
27         others.

28   ///
                                              5
 1                                  Finally, Plaintiff does not state a cognizable legal claim
                   against Defendant Feltner. Plaintiff only alleges Defendant Feltner asked
 2                 Plaintiff about Defendant Reynolds’s involvement with inmate-Hersey
                   and then took Plaintiff to give a recorded statement. See id. at 17.
 3                 Plaintiff later includes Defendant Feltner in his list of supervisory
                   defendants who knew of the retaliations by Defendants Chamberlain and
 4                 Reynolds. See id. at 20. The complaint, however, does not support this
                   conclusion. There are insufficient allegations regarding Defendant
 5                 Feltner’s participation in the violation of Plaintiff’s rights or the
                   knowledge of his subordinates’ conduct to state a claim for relief.
 6
                   ECF No. 12, pgs. 6-9.
 7

 8                 Next, the court addressed plaintiff’s allegations that the various acts of retaliation

 9   also violated his due process rights under the Fourteenth Amendment:

10                                  The Due Process Clause protects prisoners from being
                   deprived of life, liberty, or property without due process of law. Wolff v.
11                 McDonnell, 418 U.S. 539, 556 (1974). In order to state a claim of
                   deprivation of due process, a plaintiff must allege the existence of a liberty
12                 or property interest for which the protection is sought. See Ingraham v.
                   Wright, 430 U.S. 651, 672 (1977); Bd. of Regents v. Roth, 408 U.S. 564,
13                 569 (1972).
                                    Liberty interests can arise both from the Constitution and
14                 from state law. See Hewitt v. Helms, 459 U.S. 460, 466 (1983); Meachum
                   v. Fano, 427 U.S. 215, 224-27 (1976); Smith v. Sumner, 994 F.2d 1401,
15                 1405 (9th Cir. 1993). In determining whether the Constitution itself
                   protects a liberty interest, the court should consider whether the practice in
16                 question “. . . is within the normal limits or range of custody which the
                   conviction has authorized the State to impose.” Wolff, 418 U.S. at 557-
17                 58; Smith, 994 F.2d at 1405. Applying this standard, the Supreme Court
                   has concluded that the Constitution itself provides no liberty interest in
18                 good-time credits, see Wolff, 418 U.S. at 557; in remaining in the general
                   population, see Sandin v. Conner, 515 U.S. 472, 485-86 (1995); in not
19                 losing privileges, see Baxter v. Palmigiano, 425 U.S. 308, 323 (1976); in
                   staying at a particular institution, see Meachum, 427 U.S. at 225-27; or in
20                 remaining in a prison in a particular state, see Olim v. Wakinekona, 461
                   U.S. 238, 245-47 (1983).
21                                  Where a prisoner alleges the deprivation of a liberty or
                   property interest caused by the random and unauthorized action of a prison
22                 official, there is no claim cognizable under 42 U.S.C. § 1983 if the state
                   provides an adequate post-deprivation remedy. See Zinermon v. Burch,
23                 494 U.S. 113, 129-32 (1990); Hudson v. Palmer, 468 U.S. 517, 533
                   (1984). A state’s post-deprivation remedy may be adequate even though it
24                 does not provide relief identical to that available under § 1983. See
                   Hudson, 468 U.S. at 531 n.11.
25                                  Finally, with respect to prison disciplinary proceedings, due
                   process requires prison officials to provide the inmate with: (1) a written
26                 statement at least 24 hours before the disciplinary hearing that includes the
                   charges, a description of the evidence against the inmate, and an
27                 explanation for the disciplinary action taken; (2) an opportunity to present
                   documentary evidence and call witnesses, unless calling witnesses would
28                 interfere with institutional security; and (3) legal assistance where the
                                                       6
 1   charges are complex or the inmate is illiterate. See Wolff, 418 U.S. at
     563-70. Due process is satisfied where these minimum requirements have
 2   been met, see Walker v. Sumner, 14 F.3d 1415, 1420 (9th Cir. 1994), and
     where there is “some evidence” in the record as a whole which supports
 3   the decision of the hearing officer, see Superintendent v. Hill, 472 U.S.
     445, 455 (1985). The “some evidence” standard is not particularly
 4   stringent and is satisfied where “there is any evidence in the record that
     could support the conclusion reached.” Id. at 455-56. However, a due
 5   process claim challenging the loss of good-time credits as a result of an
     adverse prison disciplinary finding is not cognizable under § 1983 and
 6   must be raised by way of habeas corpus. See Blueford v. Prunty, 108 F.3d
     251, 255 (9th Cir. 1997).
 7                    Here, Plaintiff vaguely alleges violations of his Fourteenth
     Amendment rights. While this Court has done its best to ascertain which
 8   allegations, if any, could support a cognizable claim, it finds Plaintiff
     failed to articulate any violation of a legitimate liberty interest. To the
 9   extent Plaintiff alleges violations of his due process rights based on the
     handling of his grievances, false RVRs, false witness testimony, and loss
10   of job assignment and wages, Plaintiff fails to state a claim because
     Plaintiff identifies no protected liberty interest.
11                    Plaintiff’s dissatisfaction with the handling of his
     grievances does not state a liberty interest. The Ninth Circuit has held that
12   prisoners have no due process rights related to the grievance process. See,
     e.g., Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988). For this reason,
13   failing to process a prisoner’s grievance is not a violation of due process.
     See Cage v. Cambria, 1996 WL 506863 (N.D. Cal. Aug. 16, 1996)
14   (concluding that prison officials’ failure to properly process or address
     grievances does not support a constitutional claim). Furthermore, false
15   RVRs do not implicate any due process rights. See Canovas v. California
     Dept. of Corr., 2014 WL 5699750, n.2 (E.D. Cal. Oct. 30, 2014).
16   Likewise, prisoners receive limited due process rights to their disciplinary
     hearings. False testimony by a witness does not implicate a violation of
17   the due process owed to prisoners under Wolff. See Scott v. Arvizo, 2018
     WL 6604345 (E.D. Cal. Dec. 16, 2018). Plaintiff’s claims about his work
18   assignment and lost wages similarly lack merit. See Walker v. Gomez,
     370 F.3d 969, 973 (9th Cir. 2004) (reasoning the Due Process Clause of
19   the Fourteenth Amendment does not create a liberty interest in prison
     employment).
20
     ECF No. 12, pgs. 9-11.
21

22   Finally, the court addressed plaintiff’s Eighth Amendment claims:

23                   The treatment a prisoner receives in prison and the
     conditions under which the prisoner is confined are subject to scrutiny
24   under the Eighth Amendment, which prohibits cruel and unusual
     punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v.
25   Brennan, 511 U.S. 825, 832 (1994). The Eighth Amendment “. . .
     embodies broad and idealistic concepts of dignity, civilized standards,
26   humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102 (1976).
     Conditions of confinement may, however, be harsh and restrictive. See
27   Rhodes v. Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison
     officials must provide prisoners with “food, clothing, shelter, sanitation,
28   medical care, and personal safety.” Toussaint v. McCarthy, 801 F.2d
                                        7
 1   1080, 1107 (9th Cir. 1986). A prison official violates the Eighth
     Amendment only when two requirements are met: (1) objectively, the
 2   official’s act or omission must be so serious such that it results in the
     denial of the minimal civilized measure of life’s necessities; and (2)
 3   subjectively, the prison official must have acted unnecessarily and
     wantonly for the purpose of inflicting harm. See Farmer, 511 U.S. at 834.
 4   Thus, to violate the Eighth Amendment, a prison official must have a
     “sufficiently culpable mind.” See id.
 5                    Under these principles, prison officials have a duty to take
     reasonable steps to protect inmates from physical abuse. See Hoptowit v.
 6   Ray, 682 F.2d 1237, 1250-51 (9th Cir. 1982); Farmer, 511 U.S. at 833.
     Liability exists only when two requirements are met: (1) objectively, the
 7   prisoner was incarcerated under conditions presenting a substantial risk of
     serious harm; and (2) subjectively, prison officials knew of and
 8   disregarded the risk. See Farmer, 511 U.S. at 837. The very obviousness
     of the risk may suffice to establish the knowledge element. See Wallis v.
 9   Baldwin, 70 F.3d 1074, 1077 (9th Cir. 1995). Prison officials are not
     liable, however, if evidence is presented that they lacked knowledge of a
10   safety risk. See Farmer, 511 U.S. at 844. The knowledge element does
     not require that the plaintiff prove that prison officials know for a certainty
11   that the inmate’s safety is in danger, but it requires proof of more than a
     mere suspicion of danger. See Berg v. Kincheloe, 794 F.2d 457, 459 (9th
12   Cir. 1986). Finally, the plaintiff must show that prison officials
     disregarded a risk. Thus, where prison officials actually knew of a
13   substantial risk, they are not liable if they took reasonable steps to respond
     to the risk, even if harm ultimately was not averted. See Farmer, 511 U.S.
14   at 844.
                      Deliberate indifference to a prisoner’s serious illness or
15   injury, or risks of serious injury or illness, gives rise to a claim under the
     Eighth Amendment. See Estelle, 429 U.S. at 105; see also Farmer, 511
16   U.S. at 837. This applies to physical as well as dental and mental health
     needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An
17   injury or illness is sufficiently serious if the failure to treat a prisoner’s
     condition could result in further significant injury or the “. . . unnecessary
18   and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d 1050, 1059
     (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th
19   Cir. 1994). Factors indicating seriousness are: (1) whether a reasonable
     doctor would think that the condition is worthy of comment; (2) whether
20   the condition significantly impacts the prisoner’s daily activities; and (3)
     whether the condition is chronic and accompanied by substantial pain.
21   See Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).
                      Here, Plaintiff fails to allege a cognizable Eighth
22   Amendment claim against any Defendant. As to Defendant Reynolds,
     Plaintiff states she called him a “snitch” in front of other inmates. While
23   the Ninth Circuit held in Valandingham v. Bojorquez that calling an
     inmate a “snitch” may violate one’s right to be protected from violence
24   while in custody, it did so, in part, because the plaintiff subsequently
     received threats of violence from other inmates. F.2d 1135, 1139 (9th Cir.
25   1989). The Ninth Circuit later held Eighth Amendment claims based on a
     defendant’s words must allege the plaintiff was subjected to retaliation or
26   threats of retaliation at the hands of other inmates. See Morgan v.
     MacDonald, 41 F.3d 1291, 1294 (9th Cir. 1994). The plaintiff must also
27   assert prison officials were aware that their actions exposed the prisoner to
     a substantial risk of serious harm. See id. Here, although Plaintiff alleges
28   he was called a “snitch,” he does not sufficiently allege he was
                                         8
 1   subsequently subjected to retaliation or threats of retaliation by other
     inmates because he was called a snitch. Plaintiff does allege there was a
 2   rumor Defendant Reynolds and inmate-Hersey were offering a reward to
     anyone willing to assault Plaintiff. See ECF No. 1, p. 20. This is not,
 3   however, a sufficient threat of retaliation from another inmate. Thus, there
     are no allegations that Plaintiff’s fellow inmates retaliated against him, nor
 4   is there any basis for inferring Defendant Reynolds was aware that her
     actions exposed Plaintiff to a substantial risk of serious harm.
 5                    Plaintiff also alleges Defendant Conlon called him a rapist,
     but this claim fails for reasons similar to his claim against Defendant
 6   Reynolds. Plaintiff fails to meet the objective prong of the deliberate
     indifference standard by failing to assert Defendant Conlon exposed
 7   Plaintiff to an excessive risk of harm by calling him a rapist. Plaintiff also
     does not allege Defendant Conlon subjectively knew of this risk and
 8   disregarded it. Furthermore, Plaintiff establishes no connection between
     being called a rapist and a resulting threat to his safety. See Mack v.
 9   Hubbard, 2014 U.S. Dist. LEXIS 9777 (E.D. Cal. Jan. 24, 2014) (holding
     plaintiff failed to state a cognizable Eighth Amendment claim for being
10   called a rapist by prison guards because plaintiff failed to establish a nexus
     between the unlawful conduct and the perceived threat to plaintiff’s safety
11   required to support a showing of deliberate indifference); Morris v.
     Newland, 2007 U.S. Dist. LEXIS 15725 (E.D. Cal. Mar. 6, 2007) (holding
12   defendant’s act of calling plaintiff a rapist did not rise to the level of an
     Eighth Amendment violation because it had no alleged impact beyond
13   making it difficult for plaintiff to associate with his peers). To state a
     cognizable claim, Plaintiff would have to allege that being called a
14   “rapist” put him at an excessive risk of danger, and Defendant Conlon
     knew of this danger and acted in spite of it.
15                    Plaintiff further alleges Defendants Tozi, Earley, and Smith
     were “deliberately indifferent” to his concerns over the retaliatory actions
16   of Defendant Chamberlain. To the extent he intends to allege Eighth
     Amendment claims against these Defendants, Plaintiff fails to state a
17   cognizable claim. Plaintiff’s claims of deliberate indifference arise from
     his concerns over Defendant Chamberlain’s retaliations, not his safety.
18   Plaintiff does not allege Defendants were aware of an excessive risk to his
     safety or health and subsequently disregarded this risk. Instead, Plaintiff’s
19   claims read more like dissatisfaction with the grievance process or a
     failure to intervene. Neither of these, however, have any connection with
20   Plaintiff’s safety or a perceived risk of harm. Thus, to the extent Plaintiff
     asserts Eighth Amendment claims against Defendants Tozi, Earley, and
21   Smith, the claims cannot pass screening.
                      Plaintiff additionally alleges Defendant Stein was
22   deliberately indifferent to Plaintiff’s concerns over his painful work chair.
     However, “[t]he Constitution ‘does not mandate comfortable prisons.’”
23   Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Rhodes, 452 U.S.
     at 349). While Plaintiff alleges Defendant Stein knew the chair caused
24   him pain, the complaint does not sufficiently assert the chair posed an
     excessive risk of harm or risk of injury to Plaintiff. Plaintiff states the
25   chair was “hazardly [sic] digging into his lower back causing pain and
     injury.” This circuit, however, in finding defective devices may support
26   Eighth Amendment claims, has done so in situations where a prison or
     work condition “exacerbated the inherent dangerousness of an already-
27   existing hazard, such that those hazards ‘seriously threatened the safety
     and security of inmates.’” Osolinski v. Kane, 92 F.3d 934, 938 (9th Cir.
28   1996) (quoting Hoptowit v. Spellman, 753 F.2d 779, 784 (9th Cir. 1985).
                                        9
 1                  However, there is a void of allegations indicating Plaintiff’s safety and
                    security was at risk.
 2                                   Additionally, it is unclear whether Plaintiff’s Eighth
                    Amendment claim against Defendant Stein intends to allege deliberate
 3                  indifference to his safety or deliberate indifference that amounts to a
                    denial of medical care. To the extent he intends to raise a denial of
 4                  medical care claim, he has not demonstrated his injury or risk of injury
                    was sufficiently serious, impacting his daily activities, or reasonably
 5                  worthy of comment by a doctor. Defendant Stein’s inaction does not rise
                    to the level of an Eighth Amendment violation.
 6
                    ECF No. 2, pgs. 11-15.
 7

 8                  Plaintiff was provided an opportunity to file a first amended complaint addressing

 9   the deficiencies outlined above. See id. at 16. Plaintiff filed a notice declining to do so. See ECF

10   No. 13.

11                  Based on the foregoing, the undersigned recommends that:

12                  1.         Plaintiff’s retaliation claims be dismissed as against defendants Conlon,

13   Smith, Rogers, Heintscel, Voong, Roy, Lizarraga, and Feltner;

14                  2.         Plaintiff’s due process and Eighth Amendment claims be dismissed as

15   against all defendants;

16                  3.         The Clerk of the Court be directed to terminate Conlon, Smith, Rogers,

17   Heintscel, Voong, Roy, Lizarraga, and Feltner as defendants to this action; and

18                  4.         The action proceed on plaintiff’s original complaint on plaintiff’s

19   retaliation claims against defendants Stein, Reynolds, Chamberlain, Bennett, Early, and Tozi.

20                  These findings and recommendations are submitted to the United States District

21   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

22   after being served with these findings and recommendations, any party may file written objections

23   with the court. Responses to objections shall be filed within 14 days after service of objections.

24   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

25   Ylst, 951 F.2d 1153 (9th Cir. 1991).

26   Dated: October 3, 2019
                                                            ____________________________________
27                                                          DENNIS M. COTA
                                                            UNITED STATES MAGISTRATE JUDGE
28
                                                          10
